DETAILED ACTION
This action is pursuant to the claims filed November 2, 2020. Currently claims 1-20 are pending with claims 1, 9-12, and 15-20 are amended. Below follows a complete final action on the merit of claims 1-20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 the one or more compression flanges” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the one or more compression flanges” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the one or more compression flanges” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the one or more compression flanges” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Potempa et al (US PGPUB: 2006/0218752). 
Regarding claim 1, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, and an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposed within the interior conduit of the body (See Fig. 10-11; [0091]) and extending distally out of the distal end of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206) having a proximal end, a distal end, an exterior surface, and a passageway at least partially defined by an interior surface of the locking nut, the passageway extending through the locking nut between the proximal and distal ends thereof (see Fig. 10-11 where locking nut 206 comprising a distal end, proximal end, exterior surface and a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures). 
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft I the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more grooves associated with the body; the locking nut further comprises one or more pins extending radially inward from the interior surface of the locking nut and being disposed adjacent to the proximal end of the locking nut, the one or more pins being configured to travel through the one or more grooves to move the locking nut between a locked position and an unlocked position; and one or more compression flanges that are configured to flex towards the extendable shaft when the locking nut is in the locked position and flex away from the extendable shaft when the locking nut is in the unlocked position, the one or more compression flanges being configured to restrict movement of the extendable shaft when the one or more compression flanges are flexed towards the extendable shaft.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160). The pins extend radially 
Further, Greep/Walen fail to explicitly disclose one or more slots disposed in the distal end of the locking nut and extending partially towards the proximal end of the locking nut, the one or more slots also extending radially between the interior and exterior surfaces of the locking nut, the one or more slots being configured to reduce a force required to move the locking nut between the locked position and the unlocked position. 

    PNG
    media_image1.png
    435
    444
    media_image1.png
    Greyscale
However, Potempa discloses a locking (50) comprising one or more slots (slots formed by flaps 84) disposed in the distal end of the locking nut (see annotated Fig. 10 below). The slots (82) extend at least partially towards the proximal end (as broadly claimed, see Fig. 10 where the pattern of one or more slots extends towards the proximal end). The one or more slots extend radially between the interior and exterior surface of the locking nut (as broadly claimed, see Fig. 10 where the slots formed by flaps 84 extend between surfaces of the locking nut). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0060] discusses the flaps/slots allowing for easier compression of the nut 50 when gasped by the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Potempa. This configuration provides the benefit of easier compression ([0060]). 
Regarding dependent claim 2, in view of the combination of claim 1, Walen further discloses wherein each of the one or more grooves comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment). 
Regarding dependent claim 3, in view of the combination of claim 2, Walen further discloses further discloses wherein the entry segment extends in a direction generally parallel to an axis extending between the proximal and distal ends of the body as broadly claimed at least a portion 172 of entry section extends parallel to the axis between the proximal and distal ends of the body).
Regarding dependent claim 6, in view of the combination of claim 2, Walen further discloses wherein the intermediate segment is angled such that the intermediate segment extends axially along and circumferentially around at least a portion of the body (see angled intermediate section in Fig. 10B).
Regarding dependent claim 7, in view of the combination of claim 3, Walen further discloses wherein the terminal segment extends from the intermediate segment in a direction towards the distal end of the body (see Fig. 10A). 
Regarding dependent claim 8, in view of the combination of claim 2, Walen further discloses further comprising a retention ridge formed between the intermediate segment and the terminal segment, the retention ridge being configured to selectively retain the pin in the terminal segment (Fig. 10A; Col. 7, Lines 36-39 detent section 174 (located between the intermediate and terminal sections) as selectively retaining pins 160).
Regarding dependent claim 9, in view of the combination of claim 1, Potempa further discloses wherein the one or more slots comprise three slots disposed circumferentially around the distal end of the locking nut (see Fig. 10 where at least 3 slots are disposed circumferentially around the defined distal end). 
Regarding dependent claim 10, in view of the combination of claim 1, Potempa further discloses wherein the interior surface of the locking nut comprises a tapered interior surface (conical section 72), wherein the tapered interior surface is configured to interact with the one or more compression flanges (teeth 62) to flex the compression flanges towards the extendable shaft when the locking nut is in the locked position ([0058]; collet handle 50, specifically conical section 72, increasingly engages the ramped teeth 62, forcing the teeth 62 onto the inner tube 14 and ultimately lock the inner tube 14 in place relative to the outer tube 12 due to the high friction forces). 
Regarding dependent claims 11-12, in view of the combination of claim 1, while Potempa discloses a series of slots, Potempa does not explicitly disclose wherein at least one slot of the one or more slots has a length between .05 inches and .2 inches and a width of between .031 inches and .062 inches (claim 11); and wherein the at least one slot of the one or more slots has a length of .15 inches and a width of .045 inches.  
It appears that the device of Potempa would operate equally well with the claimed length and width since the slots of Potempa are used to reduce the locking force. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Potempa to have a length of .15 inches and a width of .045 inches because it appears to be an arbitrary design consideration which fails to patentably distinguish over Potempa. This is especially true as Applicant has not set forth any criticality to the selection of this particular length and width of at least one slot the (note specification at [0086] states that these dimensions vary
Regarding dependent claim 13, in view of the combination of claim 1, Walen further discloses wherein the one or more compression flanges are integrally formed with the distal end of the body and extend distally thereform (Fig. 3 and 4 display the integral flanges extending distally from the body). 
Regarding dependent claim 14, in view of the combination of claim 1, Walen further discloses wherein the one or more compression flanges are formed on a ring (125) that is selectively connectable to the distal end of the body (Fig. 4). 
Regarding independent claim 15, Greep discloses an instrument (Fig. 10-11), comprising: 
a locking nut (206), comprising: 
	a proximal end with an opening therein (see proximal end and opening in Fig. 10-11); 	
	a distal end with an opening therein (see distal end and opening in Fig. 10-11); 
a passageway extending between the openings in the proximal and distal ends (see Fig. 10-11 where locking nut 206 necessarily comprises a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures); 
	an interior surface that at least partially defines the passageway (Fig.10-11, passageway formed by locking nut 206 necessarily comprising an interior surface); 
	an exterior surface (Fig.10-11 display exterior surface of locking nut 206).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut comprises at least one or more of: one or more pins extending radially inward from the interior surface, the one or more pins being disposed adjacent to the opening in the proximal end; or one or more grooves disposed in the interior surface, each of the one or more grooves having an entry segment at the opening in the proximal end of the locking nut.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7, Lines 26-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, Greep/Walen fail to explicitly disclose one or more slots, the one or more slots extending from the distal end partially towards the proximal end and extending radially between the interior surface and the exterior surface. 

    PNG
    media_image1.png
    435
    444
    media_image1.png
    Greyscale
However, Potempa discloses a locking (50) comprising one or more slots (slots formed by flaps 84) disposed in the distal end of the locking nut (see annotated Fig. 10 below). The slots (82) extend at least partially towards the proximal end (as broadly claimed, see Fig. 10 where the pattern of one or more slots extends towards the proximal end). The one or more slots extend radially between the interior and exterior surface of the locking nut (as broadly claimed, see Fig. 10 where the slots formed by flaps 84 extend between surfaces of the locking nut). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Potempa. This configuration provides the benefit of easier compression ([0060]). 

Regarding dependent claim 16, in view of the combination of claim 15, Walen further discloses wherein the locking nut further comprises the one or more compression flanges (flanges 126 on collet 50; Fig 4). 
Regarding dependent claim 17, in view of the combination of claim 16, Walen further discloses wherein the one or more compression flanges extend from the interior surface towards the opening in the proximal end (Fig. 3).  
Regarding dependent claim 18, in view of the combination of claim 16, Walen further discloses wherein the one or more compression flanges are separated from each other by one or more circumferential gaps (see Fig. 4 and Fig. 8A-8B). 
Regarding dependent claim 19, in view of the combination of claim 16, Walen further discloses wherein the one or more compression flanges are angled radially inwards towards an axis of the locking nut 9Fig. 10-10B; Col. 6, Lines 10-11 discuss the inwardly angled portion 132).
Regarding claim 20, Greep discloses an electrosurgical instrument (Fig. 10-12), comprising: 
a hand piece (hand piece 202) having an interior conduit (Fig. 10-11; [0091] interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
a utility conduit (utility conduit 186) connected to the hand piece, the utility conduit comprising a cable configured to communicate electrical energy (power cable 188) to the electrosurgical instrument and a vacuum hose (evacuation hose 190) in fluid communication with the interior conduit ([0056]-[0057]; hand piece 152 (analogous to handpiece 202 in alternate embodiment) has utility conduit 186 which includes a power cable 188 and an evacuation hose 190. Power cable 188 delivers the electrical current used to perform electrosurgical procedures while smoke may be conveyed away via evacuation hose 190); 
a shaft selectively extendable from the hand piece between a retracted position and an extended position (Fig. 10-11, [0091]; extendable shaft 204 may be secured relative to hand the shaft having a conduit therethrough that is in fluid communication with the interior conduit (Fig. 11 and 12, [0094]; flow channel of nozzle 224 of extendable shaft 204 extends back to evacuation hose 190 to remove smoke or fluid); 
an electrode tip (226) mounted in a distal end of the shaft, the electrode tip being configured to provide electrical energy to a target tissue (Fig. 11-12, [0094]; electrode tip 226 is mounted at the distal end of electrosurgical surgical instrument 220 which comprises extendable shaft 204); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206), comprising: 
		a proximal end with an opening therein (see proximal end and opening in Fig. 10-11); 	
		a distal end with an opening therein (see distal end and opening in Fig. 10-11); 
a passageway extending between the openings in the proximal and distal ends (see Fig. 10-11 where locking nut 206 necessarily comprises a passageway where the extendable shaft 204 extends through the passageway as seen in the Figures); 
		an interior surface that at least partially defines the passageway (Fig.10-11, passageway formed by locking nut 206 necessarily comprising an interior surface); 
	an exterior surface (Fig.10-11 display exterior surface of locking nut 206).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft I the retracted and extended positions, Greep does not explicitly disclose the locking mechanism comprises one or more grooves associated with the body, each of the one or more grooves comprising an entry segment, an intermediate section and a terminal segment; one or more pins extending radially inward from the interior surface, the one or more pins being disposed adjacent to the opening in the proximal end, the one or more pins being configured to travel through the one or more grooves to move the locking nut between the locked position and he unlocked position; one or more retention features that restrict movement of the one or more pins from the one or more grooves; one more mores retention ridges that selectively maintain the one or more pins in the terminal segments; and one or more compression flanges that are configured to flex towards the shaft when the locking nut is in the locked position and flex away from the shaft when the locking nut is in the unlocked position, the one or more compression flanges being configured to restrict movement of the shaft when the one or more compression flanges are flexed towards the shaft. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The locking nut comprises one or more grooves (170) and one or more pins (160). The grooves comprise comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment). The pins extend radially inward from the interior surface of the locking nut and are disposed adjacent to the proximal end of the locking nut (Fig. 5). The pins (160) are configured to travel through the grooves to move the locking nut between a locked position and an unlocked position (Col. 7,  (Fig. 10A; Col. 7, Lines 36-39, where section 172 (interpreted as retention feature) restricts longitudinal movement and detent section 174 (interpreted as retention ridge) selectively maintains pins 160). The system further comprises one or more flanges (collet 50 including legs 126) that providing a clamping force on shaft (32) when in the locked position to hold the shaft in place that is released when in the unlocked position (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 10, Lines 55-67; Col. 11, Lines 38-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins and the one or more compression flanges of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, Greep/Walen fail to explicitly disclose one or more slots extending from the distal end of the locking nut partially towards the proximal end of the locking nut and extending radially between the interior and exterior surfaces of the locking nut, the one or more slots being configured to reduce a force required to move the locking nut between the locked position and the unlocked position. 

    PNG
    media_image1.png
    435
    444
    media_image1.png
    Greyscale
However, Potempa discloses a locking (50) comprising one or more slots (slots formed by flaps 84) extending from distal end of the locking nut (see annotated Fig. 10 below). The slots (82) extend at least partially towards the proximal end (as broadly claimed, see Fig. 10 where the pattern of one or more slots extends from the distal end towards the proximal end). The one or more slots extend radially between the interior and exterior surface of the locking nut (as broadly claimed, see Fig. 10 where the slots formed by flaps 84 extend between surfaces of the locking nut). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0060] discusses the flaps/slots allowing for easier compression of the nut 50 when gasped by the user). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more slots of Potempa. This configuration provides the benefit of easier compression ([0060]). 
Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greep (US USPGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200) and Potempa et al (US PGPUB: 2006/0218752), further in view of Haas (US PGPUB: 2015/0180167).
Regarding dependent claims 4 and 5, in view of the combination of claim 1, Greep does not explicitly disclose wherein the entry segment comprises a retention feature configured to enable a pin of the one or more pins to enter the groove and prevent inadvertent removal of the pin from the groove (claim 4) and wherein the retention feature comprises an angled surface that enables the pin to enter the groove and a retention wall that restricts movement of the pin out of the groove (claim 5).
However, Hass provides for an exemplary manner of fastening two connecting parts together. Hass discloses an entry segment (introduction slope formed by introduction-slope regions 13 and 13’) comprises a retention feature (sloped introduction-slope region 13’ and the back of the slope, plug-in accommodating-chamber periphery 17) configured to enable a pin of the one or more pins (protrusion 10) to enter the groove and prevent inadvertent removal of the pin from the groove. (Fig. 3, [0032]; the introduction slope is formed from introduction-slope regions 13 and 13’. Introduction-slope region 13 guides protrusion 10 to introduction-slope region 13’. Protrusion 10 is then pushed up introduction-slope region 13’ and over plug-in accommodating-chamber periphery 17, latching into aperture 14) wherein the retention feature comprises an angled surface (sloped introduction-slope region 13’) that enables the pin to enter the groove and a retention wall (plug-in accommodating-chamber periphery 17) that restricts movement of the pin out of the groove. (Fig. 3, [0032]-[0033]; introduction-slope region 13’ allows protrusion 10 to travel over plug-in accommodating-chamber periphery 17 retaining protrusion 10 in aperture 14, requiring the user to pull plug part 1 and socket part 17 apart in . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the entry segment of Greep/Walen to incorporate the retention feature of Potempa. This configuration provides the benefit of forming a mechanical guide for the pin ([0033]).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794